                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DONALD J. STANLEY,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-633-JD-MGG

 WEXFORD MEDICAL SERVICES, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Donald J. Stanley, a prisoner without a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       In the amended complaint, Stanley alleges that, on March 19, 2019, he submitted

a medical request, which stated “I have a tooth that is bothering me.” He also submitted

similar requests on April 2 and April 19. In response to each of these requests, P.

Vulpitta told Stanley that he was scheduled to be seen but did not evaluate him. On

September 4, 2019, a dentist found that Stanley needed emergency care and extracted a

tooth. When Stanley asked for a cavity filling for another tooth, he was told that
Wexford Medical Services had a policy of only treating one tooth at a time. On the same

day, he submitted another request to be seen by dental staff. On October 18, one of

Stanley’s teeth cracked and fell out after he fell from his bed. He told Nurse Davenport

about his tooth as she delivered medication to inmates, but she did not treat him or ask

him about pain. On October 31, Stanley asked Nurse Kuiper to be seen for his tooth and

for pain medication, and she told him to submit a medical request. On October 31, he

told Nurse Camp about his tooth as she delivered medication to inmates, but she did

not evaluate or treat him. For his claim, Stanley seeks money damages.

       Stanley asserts that Mrs. Vulpitta, Nurse Camp, Nurse Davenport, and Nurse

Kuiper violated his rights under the Eighth Amendment by failing to provide timely

dental care. To establish such an Eighth Amendment claim, a prisoner must satisfy both

an objective and subjective component by showing: (1) his medical need was objectively

serious; and (2) the defendant acted with deliberate indifference to that medical need.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that a

physician has diagnosed as mandating treatment, or one that is so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention. Greeno v. Daley,

414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant

“acted in an intentional or criminally reckless manner, i.e., the defendant must have

known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). Though these defendants may

have had valid reasons for not providing Stanley with dental care sooner, the complaint


                                             2
states a plausible Eighth Amendment claim against these defendants, and Stanley may

proceed against them at this stage of the proceedings.

       Stanley also asserts an Eighth Amendment claim against Wexford Medical

Services. Corporate entities “cannot be held liable under § 1983 on a respondeat superior

theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Rather corporate liability

exists only “when execution of a [corporation’s] policy or custom . . . inflicts the injury.”

Id. A corporation can be held liable for “an express policy that, when enforced, causes a

constitutional deprivation.” Id. Absent an unconstitutional policy, corporate liability

may be established with a showing of “a widespread practice that, although not

authorized by written law or express [corporate] policy, is so permanent and well

settled as to constitute a custom or usage with the force of law.” McTigue v. City of

Chicago, 60 F.3d 381, 382 (7th Cir. 1995). The policy or custom must be the “moving force

behind the deprivation of his constitutional rights.” Johnson v. Cook Cty., 526 F. App’x

692, 695 (7th Cir. 2013). The allegations plausibly suggest that Wexford Medical

Services’ policy of only treating one tooth at a time caused a violation of Stanley’s rights

under the Eighth Amendment. Therefore, Stanley may proceed against Wexford

Medical Services on these allegations.

       For these reasons, the court:

       (1) GRANTS Donald J. Stanley leave to proceed against P. Vulpitta, Nurse Camp,

Nurse Davenport, and Nurse Kuiper for money damages on an Eighth Amendment

claim of deliberate indifference to serious medical needs for failing to provide him with

timely dental care;


                                              3
       (2) GRANTS Donald J. Stanley, leave to proceed against Wexford Medical

Services for money damages for maintaining a policy of providing dental care for only

one tooth at a time, which resulted in a violation of his Eighth Amendment rights;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) P. Vulpitta at the Indiana

Department of Correction with a copy of this order and the amended complaint (ECF

9), pursuant to 28 U.S.C. § 1915(d);

       (5) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) P. Vulpitta, 1 Nurse Camp, Nurse

Davenport, Nurse Kuiper, and Wexford Medical Services at Wexford of Indiana, LLC,

with a copy of this order and the amended complaint (ECF 9), pursuant to 28 U.S.C. §

1915(d);

       (6) ORDERS the Indiana Department of Correction and Wexford of Indiana, LLC,

to provide the United States Marshal Service with the full name, date of birth, social

security number, last employment date, work location, and last known home address of

any defendant who does not waive service if they have such information;

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), P. Vulpitta, Nurse Camp,

Nurse Davenport, Nurse Kuiper, and Wexford Medical Services to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to



       Because it is unclear whether Ms. Vulpitta is employed by Wexford of Indiana or the Indiana
       1

Department of Correction, the court directs service on this defendants through both avenues.


                                                  4
the claims for which Donald J. Stanley has been granted leave to proceed in this

screening order.

      SO ORDERED on February 18, 2020

                                                   /s/JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           5
